Exhibit 10.55


EXECUTIVE CHANGE IN CONTROL RETENTION AGREEMENT




THIS AGREEMENT by and between THERMO FISHER SCIENTIFIC INC., a Delaware
corporation (the “Company”), and _____ (the “Executive”) is made as of
­­­­­_______, 2009 (the “Effective Date”).


WHEREAS, the Company recognizes that, as is the case with many publicly-held
corporations, the possibility of a change in control of the Company exists and
that such possibility, and the uncertainty and questions which it may raise
among key personnel, may result in the departure or distraction of key personnel
to the detriment of the Company and its stockholders; and


WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company's key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances;


NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Agreement in the event the Executive's
employment with the Company is terminated under the circumstances described
below subsequent to a Change in Control Date (as defined in Section 1.2).


1.           Key Definitions.


As used herein, the following terms shall have the following respective
meanings:


1.1           “Change in Control” means an event or occurrence set forth in any
one or more of subsections (a) through (d) below (including an event or
occurrence that constitutes a Change in Control under one of such subsections
but is specifically exempted from another such subsection):


(a)           the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (i) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition by the Company, (ii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (iii) any acquisition by any corporation pursuant
to a transaction which complies with clauses (i) and (ii) of subsection (c) of
this Section 1.1; or

 
 

--------------------------------------------------------------------------------

 

 

(b)           such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (i) who was a member of the Board on the
date of the execution of this Agreement or (ii) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (ii)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or


(c)           the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company's assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and (ii)
no Person (excluding the Acquiring Corporation or any employee benefit plan (or
related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 50% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors; or


(d)           approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.


1.2            “Change in Control Date” means the first date during the Term (as
defined in Section 2) on which a Change in Control occurs.  Anything in this
Agreement to the contrary notwithstanding, if (a) a Change in Control occurs,
(b) the Executive's employment with the Company is terminated prior to the date
on which the Change in Control occurs, and (c) it is reasonably demonstrated by
the Executive that such termination of employment (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change in
Control or (ii) otherwise arose in connection with or in anticipation of a
Change in Control, then for all

 
2

--------------------------------------------------------------------------------

 
 

purposes of this Agreement the “Change in Control Date” shall mean the date
immediately prior to the date of such termination of employment.


1.3           “Cause” means the Executive's willful engagement in illegal
conduct or gross misconduct after the Change in Control Date which is materially
and demonstrably injurious to the Company.  For purposes of this Section 1.3, no
act or failure to act by the Executive shall be considered “willful” unless it
is done, or omitted to be done, in bad faith and without reasonable belief that
the Executive's action or omission was in the best interests of the Company.


1.4           “Good Reason” means the occurrence, without the Executive's
written consent, of any of the events or circumstances set forth in clauses (a)
through (g) below.  Notwithstanding the occurrence of any such event or
circumstance, such occurrence shall not be deemed to constitute Good Reason if,
prior to the Date of Termination specified in the Notice of Termination (each as
defined in Section 3.2(a)) given by the Executive in respect thereof, such event
or circumstance has been fully corrected and the Executive has been reasonably
compensated for any losses or damages resulting therefrom (provided that such
right of correction by the Company shall only apply to the first Notice of
Termination for Good Reason given by the Executive).


(a)           the assignment to the Executive of duties inconsistent in any
material respect with the Executive's position (including status, offices,
titles and reporting requirements), authority or responsibilities in effect
immediately prior to the earliest to occur of (i) the Change in Control Date,
(ii) the date of the execution by the Company of the initial written agreement
or instrument providing for the Change in Control or (iii) the date of the
adoption by the Board of Directors of a resolution providing for the Change in
Control (with the earliest to occur of such dates referred to herein as the
“Measurement Date”) or a material diminution in such position, authority or
responsibilities;


(b)           a reduction in the Executive's annual base salary as in effect on
the Measurement Date or as the same was or may be increased thereafter from time
to time;


(c)           the failure by the Company to (i) continue in effect any material
compensation or benefit plan or program, including without limitation any life
insurance, medical, health and accident or disability plan and any vacation or
automobile program or policy, in which the Executive participates or which is
applicable to the Executive immediately prior to the Measurement Date (a
“Benefit Plan”), unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan or
program, (ii) continue the Executive's participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable than
the basis existing immediately prior to the Measurement Date (iii) award cash
bonuses to the Executive in amounts and in a manner substantially consistent
with past practice in light of the Company's financial performance or (iv)
continue to provide any material fringe benefit enjoyed by Executive immediately
prior to the Measurement Date;


(d)           a change by the Company in the location at which the Executive
performs the Executive’s principal duties for the Company to a new location that
is both (i)

 
3

--------------------------------------------------------------------------------

 


outside a radius of 50 miles from the Executive's principal residence
immediately prior to the Measurement Date and (ii) more than 30 miles from the
location at which the Executive performed the Executive’s principal duties for
the Company immediately prior to the Measurement Date; or a requirement by the
Company that the Executive travel on Company business to a substantially greater
extent than required immediately prior to the Measurement Date;


(e)           the failure of the Company to obtain the agreement from any
successor to the Company to assume and agree to perform this Agreement, as
required by Section 6.1;


(f)           a purported termination of the Executive's employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 3.2(a); or


(g)           any failure of the Company to pay or provide to the Executive any
portion of the Executive's compensation or benefits due under any Benefit Plan
within seven days of the date such compensation or benefits are due, or any
material breach by the Company of this Agreement or any employment agreement
with the Executive.


 The Executive's right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness.


1.5           “Disability” means the Executive's inability, due to a physical or
mental disability, for a period of 90 days, whether or not consecutive, during
any 360-day period to perform the Executive’s duties on behalf of the Company,
with or without reasonable accommodation as that term is defined under state or
federal law.  A determination of disability shall be made by a physician
satisfactory to both the Executive and the Company, provided that if the
Executive and the Company do not agree on a physician, the Executive and the
Company shall each select a physician and these two together shall select a
third physician, whose determination as to disability shall be binding on all
parties.


                2.            Term of Agreement.  This Agreement, and all rights
and obligations of the parties hereunder, shall take effect upon the Effective
Date and shall expire upon the first to occur of (a) the expiration of the Term
(as defined below) if a Change in Control has not occurred during the Term, (b)
the date 18 months after the Change in Control Date, if the Executive is still
employed by the Company as of such later date, or (c) the fulfillment by the
Company of all of its obligations under Sections 4 and 5.2 if the Executive's
employment with the Company terminates within 18 months following the Change in
Control Date.  “Term” shall mean the period commencing as of the Effective Date
and continuing in effect through May 15, 2013.


3.           Employment Status; Termination Following Change in Control.


3.1           Not an Employment Contract.  The Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on the Company
any obligation to retain the Executive as an employee and that this Agreement
does not prevent the Executive from terminating employment at any time.  If the
Executive's employment with the

 
4

--------------------------------------------------------------------------------

 
 

Company terminates for any reason and subsequently a Change in Control shall
occur, the Executive shall not be entitled to any benefits hereunder except as
otherwise provided pursuant to Section 1.2.


3.2           Termination of Employment.


(a)           If the Change in Control Date occurs during the Term, any
termination of the Executive's employment by the Company or by the Executive
within 18 months following the Change in Control Date (other than due to the
death of the Executive) shall be communicated by a written notice to the other
party hereto (the “Notice of Termination”), given in accordance with Section
7.  Any Notice of Termination shall: (i) indicate the specific termination
provision (if any) of this Agreement relied upon by the party giving such
notice, (ii) to the extent applicable, set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated and (iii) specify the Date of
Termination (as defined below).  The effective date of an employment termination
(the “Date of Termination”) shall be the close of business on the date specified
in the Notice of Termination (which date may not be less than 15 days or more
than 120 days after the date of delivery of such Notice of Termination), in the
case of a termination other than one due to the Executive's death, or the date
of the Executive's death, as the case may be.  In the event the Company fails to
satisfy the requirements of Section 3.2(a) regarding a Notice of Termination,
the purported termination of the Executive’s employment pursuant to such Notice
of Termination shall not be effective for purposes of this Agreement.


(b)           The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Executive's or the
Company's rights hereunder.


(c)           Any Notice of Termination for Cause given by the Company must be
given within 90 days of the occurrence of the event(s) or circumstance(s) which
constitute(s) Cause.  Prior to any Notice of Termination for Cause being given
(and prior to any termination for Cause being effective), the Executive shall be
entitled to a hearing before the Board at which the Executive may, at the
Executive’s election, be represented by counsel and at which the Executive shall
have a reasonable opportunity to be heard.  Such hearing shall be held on not
less than 15 days prior written notice to the Executive stating the Board’s
intention to terminate the Executive for Cause and stating in detail the
particular event(s) or circumstance(s) which the Board believes constitutes
Cause for termination.


(d)           Any Notice of Termination for Good Reason given by the Executive
must be given within 90 days of the occurrence of the event(s) or
circumstance(s) which constitute(s) Good Reason.

 
5

--------------------------------------------------------------------------------

 


4.           Benefits to Executive.
 
                               4.1           Compensation.  If the Change in
Control Date occurs during the Term and the Executive's employment with the
Company terminates within 18 months following the Change in Control Date, the
Executive shall be entitled to the following benefits:


(a)           Termination Without Cause or for Good Reason.  If the Executive's
employment with the Company is terminated by the Company (other than for Cause,
Disability or death) or by the Executive for Good Reason within 18 months
following the Change in Control Date, then the Executive shall be entitled to
the following benefits:


(i)             the Company shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination the aggregate of the following
amounts:


(1)           the sum of (A) the Executive's base salary through the Date of
Termination, (B) the product of (x) the higher of the Executive’s target
bonus as in effect immediately prior to the Measurement Date or the Termination
Date and (y) a fraction, the numerator of which is the number of days in the
current fiscal year through the Date of Termination, and the denominator of
which is 365 and (C) the amount of any accrued vacation pay, to the extent not
previously paid (the sum of the amounts described in clauses (A), (B), and (C)
shall be hereinafter referred to as the “Accrued Obligations”); and


(2)           an amount equal to (a) two multiplied by (b) the sum of (x) the
higher of the Executive’s annual base salary as in effect immediately prior to
the Measurement Date or the Termination Date and (y) the higher of the
Executive’s target bonus as in effect immediately prior to the Measurement Date
or the Termination Date.


(ii)           for two years after the Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue to provide medical, dental and
life insurance benefits to the Executive and the Executive's family at least
equal to those which would have been provided to them if the Executive's
employment had not been terminated, in accordance with the applicable medical,
dental and life insurance Benefit Plans in effect on the Measurement Date or, if
more favorable to the Executive and the Executive’s family, in effect generally
at any time thereafter with respect to other peer executives of the Company and
its affiliated companies; provided, however, that (A) if the terms of a medical,
dental or life insurance Benefit Plan do not permit continued participation
therein by a former employee, then an equitable arrangement shall be made by the
Company (such as a substitute or alternative plan) to provide as substantially
equivalent a benefit as is reasonably possible and (B) if the Executive becomes
reemployed with another employer and is eligible to receive a particular type of
benefits (e.g., medical insurance benefits) from such employer on terms at least
as favorable to the Executive and the Executive’s family as those being provided
by the Company, then the Company shall no longer be required to provide those
particular benefits to the Executive and the Executive’s family; and


(iii)           to the extent not previously paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or

 
6

--------------------------------------------------------------------------------

 
 

provided or which the Executive is eligible to receive following the Executive's
termination of employment under any plan, program, policy, practice, contract or
agreement of the Company and its affiliated companies (other than severance
benefits) (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).


(b)           Resignation without Good Reason; Termination for Death or
Disability.  If the Executive voluntarily terminates the Executive’s employment
with the Company within 18 months following the Change in Control Date,
excluding a termination for Good Reason, or if the Executive's employment with
the Company is terminated by reason of the Executive's death or Disability
within 18 months following the Change in Control Date, then the Company shall
(i) pay the Executive (or the Executive’s estate, if applicable), in a lump sum
in cash within 30 days after the Date of Termination, the Accrued Obligations
and (ii) timely pay or provide to the Executive the Other Benefits.


(c)           Termination for Cause.  If the Company terminates the Executive's
employment with the Company for Cause within 18 months following the Change in
Control Date, then the Company shall (i) pay the Executive, in a lump sum in
cash within 30 days after the Date of Termination, the Executive's annual base
salary through the Date of Termination, and (ii) timely pay or provide to the
Executive the Other Benefits.
 
                              4.2           Taxes.


(a)           Notwithstanding any other provision of this Agreement, except as
set forth in Section 4.2(b), in the event that the Company undergoes a  “Change
in Ownership or Control” (as defined below), the Company shall not be obligated
to provide to the Executive a portion of any “Contingent Compensation Payments”
(as defined below) that the Executive would otherwise be entitled to receive to
the extent necessary to eliminate any “excess parachute payments” (as defined in
Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) for the Executive.  For purposes of this Section 4.2, the Contingent
Compensation Payments so eliminated shall be referred to as the “Eliminated
Payments” and the aggregate amount (determined in accordance with Treasury
Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”


(b)           Notwithstanding the provisions of Section 4.2(a), no such
reduction in Contingent Compensation Payments shall be made if (i) the
Eliminated Amount (computed without regard to this sentence) exceeds (ii) 110%
of the aggregate present value (determined in accordance with Treasury
Regulation Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of
the amount of any additional taxes that would be incurred by the Executive if
the Eliminated Payments (determined without regard to this sentence) were paid
to the Executive (including, state and federal income taxes on the Eliminated
Payments, the excise tax imposed by Section 4999 of the Code payable with
respect to all of the Contingent Compensation Payments in excess of the
Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code), and
any withholding taxes).  The override of such reduction in Contingent
Compensation Payments pursuant to this Section 4.2(b) shall be referred to as a
Section 4.2(b) Override.”  For purpose of this paragraph, if any federal or
state income taxes

 
7

--------------------------------------------------------------------------------

 


would be attributable to the receipt of any Eliminated Payment, the amount of
such taxes shall be computed by multiplying the amount of the Eliminated Payment
by the maximum combined federal and state income tax rate provided by law.


(c)           For purposes of this Section 4.3 the following terms shall have
the following respective meanings:


(i)             “Change in Ownership or Control” shall mean a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company determined in accordance with
Section 280G(b)(2) of the Code.


(ii)           “Contingent Compensation Payment” shall mean any payment (or
benefit) in the nature of compensation that is made or made available (under
this Agreement or otherwise) to a “disqualified individual” (as defined in
Section 280G(c) of the Code) and that is contingent (within the meaning of
Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or Control of the
Company.


(d)           Any payments or other benefits otherwise due to the Executive
following a Change in Ownership or Control that could reasonably be
characterized (as determined by the Company) as Contingent Compensation Payments
(the “Potential Payments”) shall not be made until the dates provided for in
this Section 4.2(d).  Within 30 days after each date on which the Executive
first becomes entitled to receive (whether or not then due) a Contingent
Compensation Payment relating to such Change in Ownership or Control, the
Company shall determine and notify the Executive (with reasonable detail
regarding the basis for its determinations) (i) which Potential Payments
constitute Contingent Compensation Payments, (ii) the Eliminated Amount and
(iii) whether the Section 4.2(b) Override is applicable.  Within 30 days after
delivery of such notice to the Executive, the Executive shall deliver a response
to the Company (the “Executive Response”) stating either (A) that the Executive
agrees with the Company’s determination pursuant to the preceding sentence or
(B) that the Executive disagrees with such determination, in which case the
Executive shall set forth (i) which Potential Payments should be characterized
as Contingent Compensation Payments, (ii) the Eliminated Amount, and (iii)
whether the Section 4.2(b) Override is applicable.  In the event that the
Executive fails to deliver an Executive Response on or before the required date,
the Company’s initial determination shall be final and the Contingent
Compensation Payments that shall be treated as Eliminated Payments shall be
determined by reducing or eliminating the amounts payable under this Agreement
in the following order: (i) cash payments, (ii) taxable benefits,
(iii) nontaxable benefits and (iv) accelerated vesting of equity awards.  If the
Executive states in the Executive Response that the Executive agrees with the
Company’s determination, the Company shall make the Potential Payments to the
Executive within three business days following delivery to the Company of the
Executive Response (except for any Potential Payments which are not due to be
made until after such date, which Potential Payments shall be made on the date
on which they are due).  If the Executive states in the Executive Response that
the Executive disagrees with the Company’s determination, then, for a period of
15 days following delivery of the Executive Response, the Executive and the
Company shall use good faith efforts to resolve such dispute.  If such dispute
is not resolved within such 15-day period, such dispute shall be settled
exclusively by arbitration in Boston, Massachusetts, in accordance with the
rules of the American Arbitration

 
8

--------------------------------------------------------------------------------

 


Association then in effect.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction.  The Company shall, within three business days
following delivery to the Company of the Executive Response, make to the
Executive those Potential Payments as to which there is no dispute between the
Company and the Executive regarding whether they should be made (except for any
such Potential Payments which are not due to be made until after such date,
which Potential Payments shall be made on the date on which they are due).  The
balance of the Potential Payments shall be made within three business days
following the resolution of such dispute.  Subject to the limitations contained
in Sections 4.2(a) and (b) hereof, the amount of any payments to be made to the
Executive following the resolution of such dispute shall be increased by amount
of the accrued interest thereon computed at the prime rate announced from time
to time by The Wall Street Journal, compounded monthly from the date that such
payments originally were due.
 
                               4.3           Payments Subject to Section 409A.


(a)           Subject to this Section 4.3, payments or benefits under Section
4.1 shall begin only upon the date of a “separation from service” of the
Executive (determined as set forth below) which occurs on or after the
termination of the Executive’s employment.  The following rules shall apply with
respect to distribution of the payments and benefits, if any, to be provided to
the Executive under Section 4.1, as applicable:


(i)             It is intended that each installment of the payments and
benefits provided under Section 4.1 shall be treated as a separate “payment” for
purposes of Section 409A of the Code and the guidance issued thereunder
(“Section 409A”).  Neither the Company nor the Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.


(ii)            If, as of the date of the “separation from service” of the
Executive from the Company, the Executive is not a “specified employee” (within
the meaning of Section 409A), then each installment of the payments and benefits
shall be made on the dates and terms set forth in Section 4.1.


(iii)           If, as of the date of the “separation from service” of the
Executive from the Company, the Executive is a “specified employee” (within the
meaning of Section 409A), then:


 (1)           Each installment of the payments and benefits due under Section
4.1 that, in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the Short-Term Deferral Period (as hereinafter defined) shall be treated
as a short-term deferral within the meaning of Treasury Regulation §
1.409A-1(b)(4) to the maximum extent permissible under Section 409A.  For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the 15th day of the third month following the end of the
Executive’s tax year in which the separation from service occurs and the 15th
day of the third month following the end of the Company’s tax year in which the
separation from service occurs; and

 
9

--------------------------------------------------------------------------------

 


(2)           Each installment of the payments and benefits due under Section
4.1 that is not described in Section 4.3(a)(iii)(1) and that would, absent this
subsection, be paid within the six-month period following the “separation from
service” of the Executive from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Executive’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Executive’s separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation
§ 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service).  Any installments that qualify for the exception under Treasury
Regulation § 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Executive’s second taxable year following his taxable year in which the
separation from service occurs.


(b)           The determination of whether and when a separation from service of
the Executive from the Company has occurred shall be made and in a manner
consistent with, and based on the presumptions set forth in, Treasury Regulation
§ 1.409A-1(h).  Solely for purposes of this Section 4.3(b), “Company” shall
include all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Code.


(c)           All reimbursements and in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A.


4.4           Outplacement Services.  In the event the Executive is terminated
by the Company (other than for Cause, Disability or death), or the Executive
terminates employment for Good Reason, within 18 months following the Change in
Control Date, the Company shall provide outplacement services through one or
more outside firms of the Executive’s choosing up to an aggregate of $20,000,
with such services to extend until the earlier of (i) 12 months following the
termination of the Executive’s employment or (ii) the date the Executive secures
full time employment.


4.5           Mitigation.  The Executive shall not be required to mitigate the
amount of any payment or benefits provided for in this Section 4 by seeking
other employment or otherwise. Further, except as provided in Section
4.1(a)(ii), the amount of any payment or benefits provided for in this Section 4
shall not be reduced by any compensation earned by the Executive as a result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Company or otherwise.


4.6           Release of Claims by Executive.  The Executive shall not be
entitled to any payments or other benefits hereunder unless the Executive
executes and, if applicable, does not revoke, a full and complete release and
separation agreement in the form to be provided by the Company.

 
10

--------------------------------------------------------------------------------

 


5.           Disputes.


5.1           Settlement of Disputes; Arbitration.  All claims by the Executive
for benefits under this Agreement shall be directed to and determined by the
Board and shall be in writing.  Any denial by the Board of Directors of a claim
for benefits under this Agreement shall be delivered to the Executive in writing
and shall set forth the specific reasons for the denial.  The Board shall afford
a reasonable opportunity to the Executive for a review of the decision denying a
claim.  Any further dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Boston,
Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator's award
in any court having jurisdiction.


5.2           Expenses.  The Company agrees to pay as incurred, to the full
extent permitted by law, all legal, accounting and other fees and expenses which
the Executive may reasonably incur as a result of any claim or contest
(regardless of the outcome thereof) by the Company, the Executive or others
regarding the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive regarding the amount of any payment or benefits
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Code.


6.           Successors.
 
                              6.1             Successor to Company.  The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and agree to perform this Agreement to
the same extent that the Company would be required to perform it if no such
succession had taken place.  Failure of the Company to obtain an assumption of
this Agreement at or prior to the effectiveness of any succession shall be a
breach of this Agreement and shall constitute Good Reason if the Executive
elects to terminate employment, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination.  As used in this Agreement, “Company” shall mean
the Company as defined above and any successor to its business or assets as
aforesaid which assumes and agrees to perform this Agreement, by operation of
law or otherwise.
 
                              6.2             Successor to Executive.  This
Agreement shall inure to the benefit of and be enforceable by the Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If the Executive should die while any
amount would still be payable to the Executive or the Executive’s family
hereunder if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive's estate.


7.           Notice.  All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing.  Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii)

 
11

--------------------------------------------------------------------------------

 


prepaid via a reputable nationwide overnight courier service, in each case
addressed to the Company, at 81 Wyman Street, Waltham, Massachusetts and to the
Executive at the Executive’s principal residence as currently reflected on the
Company’s records (or to such other address as either the Company or the
Executive may have furnished to the other in writing in accordance
herewith).  Any such notice, instruction or communication shall be deemed to
have been delivered five business days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, or one business day
after it is sent via a reputable nationwide overnight courier service. Either
party may give any notice, instruction or other communication hereunder using
any other means, but no such notice, instruction or other communication shall be
deemed to have been duly delivered unless and until it actually is received by
the party for whom it is intended.


8.           Miscellaneous.


8.1           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


8.2           Injunctive Relief.  The Company and the Executive agree that any
breach of this Agreement by the Company is likely to cause the Executive
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Executive
shall have the right to specific performance and injunctive relief.


8.3           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
Commonwealth of Massachusetts, without regard to conflicts of law principles.


8.4           Waivers.  No waiver by the Executive at any time of any breach of,
or compliance with, any provision of this Agreement to be performed by the
Company shall be deemed a waiver of that or any other provision at any
subsequent time.


8.5           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.


8.6           Tax Withholding.  Any payments provided for hereunder shall be
paid net of any applicable tax withholding required under federal, state or
local law.


8.7           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled.

 
12

--------------------------------------------------------------------------------

 


8.8           Amendments.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first set forth above.




 
THERMO FISHER SCIENTIFIC INC.





 
________________________________

 
By:





 
EXECUTIVE





 
___________________________________


















 
13

--------------------------------------------------------------------------------

 
